DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated March 29, 2021 directed to the Non-Final Office Action dated September 29, 2020.  Claims 1, 5-8, and 11 are pending in the application and subject to examination as part of this office action.

Drawings
The drawings were received on March 29, 2021.  These drawings are not accepted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 5-9 are not legible.  The drawings include grayscale images that are illegible.  The drawings should be drawn with black lines and a white background – not grayscale.  According to MPEP 608.01:
Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality.  
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the first and the second point” (lines 10-11) should read “the first point and the second point”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the first and second points” (lines 13-14) should read “the first point and the second point”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the each of the coordinate points” (line 10) should read “each of the coordinate points”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the first and the second point” (line 14) should read “the first point and the second point”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the first and second points” (lines 16-17) should read “the first point and the second point”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the the at least one processor” (line 2) should read “the at least one processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5-8, and 11
constructing a visual knowledge map including coordinate points which provides viewing of one or more learning materials on each of the coordinate points;
in response to a user input signal of the user terminal, displaying on a display of the user terminal a graphical user interface including the visual knowledge map showing a lesson path, 
wherein the lesson path includes a first point and a second point on the visual knowledge map, the second point is a next step of the first point, and each of the first and the second point corresponds to a learning goal related to the one or more learning materials, 
wherein the lesson path displays sequential progress of the user through the first and second points on the visual knowledge map, and a learning material of the first point includes a prerequisite learning material of the second point;
providing to the user of the user terminal a reward key item for the second point according to clearance of a learning goal of the first point by the user, 
wherein the clearance of the learning goal of the first point is determined by a mastery degree of the learning material of the first point, and the mastery degree is determined by at least one of a viewing time of the learning material of the first point, web page scroll information of the first point, and quiz answer rate information of the first point by the user;
determining whether to provide to the user terminal a learning material of the second point according to a condition of the reward key item for the second point;
when the condition of the reward key item for the second point is satisfied, providing the learning material of the second point to the graphical user interface of the user terminal; and
when the condition of the reward key item for the second point is not satisfied, providing to the user terminal other reward key item information required to enter the second point, wherein the other reward key item information includes another prerequisite learning material of the second point.
In step 1 of the two-step analysis, the claims are evaluated to determine whether they fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  Claims 1 and 5-7 are directed to a method (i.e., a process) and claims 8 and 11 are directed to a service providing device (i.e., a machine).  
Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The present claims describe providing a method of teaching information to users using a knowledge map.  This falls within the sub-group of managing personal behavior or relationships or interactions between people (teaching and following rules or instructions).  In addition, some of the steps recite determining steps, that can be performed in the human mind.  Specifically, determining the clearance of the learning goal and determining whether to provide to the user terminal a learning material of the second point according to a condition of the reward key item for the second point.  As such, the present claims are directed to an abstract idea under the categories of certain methods of organizing human activity and mental processes. 
Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  The additional elements recited in the claims are “a computer network system”, “a user terminal”, and “in response to a user input signal of the user terminal, displaying on a display of the user terminal a graphical user interface including the visual knowledge map showing a lesson path”.
To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not apply or use a judicial exception to effect a particular treatment or prophylaxis.  The additional elements do not implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture.  The additional elements do not effect a transformation or reduction of a particular article to a different state or thing.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Under step 2B, the examiner evaluates whether the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
As stated above, the additional elements are “a computer network system”, “a user terminal”, and “in response to a user input signal of the user terminal, displaying on a display of the user terminal a graphical user interface including the visual knowledge map showing a lesson path”.  Wired or wireless networks as are well known in the art (Jaqua et al., US 2012/0052931 A1 [0122]).  Computer systems having a graphic display device have come into widespread use (Eichelberger, US 3,732,559 [C1:11-44]).  Furthermore, receiving input from a user and displaying information on a screen are merely insignificant extra-solution activity.  
Therefore, the claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Instead, the claims merely append well-understood, routine, and conventional activities previously known to the industry to 
The examiner maintains the rejections under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2008/0286737 A1 (hereinafter Cheng), in view of Yaskin et al., US 2006/0242004 A1 (hereinafter Yaskin).

Claim 1 (Currently Amended):  Cheng discloses a method of operating a service providing device for providing a learning game processed by a computer network system to a user of a user terminal, the method comprising:
constructing a visual knowledge map including coordinate points (Cheng, the present invention utilizes a comprehensive curriculum map that outlines relational correlations between distinct base-level categories of mathematical topics, concepts and skill sets [0035]) which provides viewing of one or more learning materials on each of the coordinate points (Cheng, each of the distinct mathematical topic category entities defined on the curriculum map is represented technically as an object, with a vast member collection of related exercise questions and solutions designed to develop skills and proficiency in the particular topic represented [0037]);
wherein a lesson path includes a first point and a second point on the visual knowledge map, the second point is a next step of the first point, and each of the first and the second point corresponds to a learning goal related to the one or more learning materials (Cheng, the direct relationships between category buckets on the curriculum map are defined based on parallel groupings of similar level concept topics, and prerequisite standards between immediately linked buckets of consecutive parallel groups; these relationships help to determine the general progression paths that may be taken from one bucket to the "next" or "previous" bucket in a curriculum [0043]), 
wherein the lesson path displays sequential progress of the user through the first and second points on the visual knowledge map, and a learning material of the first point includes a prerequisite learning material of the second point (Cheng, real-time performance tracking systems that allow users, e.g., parents to track progress information online [0025]);
providing to the user of the user terminal a reward key item for the second point according to clearance of a learning goal of the first point by the user (Cheng, these upper and lower Proficiency Threshold Levels determine transitional events between buckets and facilitate 
wherein the clearance of the learning goal of the first point is determined by a mastery degree of the learning material of the first point, and the mastery degree is determined by at least one of a viewing time of the learning material of the first point, web page scroll information of the first point, and quiz answer rate information of the first point by the user (Cheng, as a student-user answers questions from a particular bucket, their Proficiency Level in that topic area is gleaned from the accuracy of each answer, as well as their overall performance history and consistency in the category; in general, a correct answer will increase the user's proficiency measurement in that category, while an incorrect answer will decrease it; a bucket's water level therefore responds to each of the user's attempts to solve a question from that bucket's collection [0038]);
determining whether to provide to the user terminal a learning material of the second point according to a condition of the reward key item for the second point (Cheng, if a user's Proficiency Level in a particular bucket reaches a high enough level, the student-user then qualifies to begin learning about content and attempting questions from the "next" category bucket defined on the curriculum map [0042]);
when the condition of the reward key item for the second point is satisfied, providing the learning material of the second point to the graphical user interface of the user terminal (Cheng, if a user's Proficiency Level in a particular bucket reaches a high enough level, the student-user then qualifies to begin learning about content and attempting questions from the "next" category bucket defined on the curriculum map [0042]); and
when the condition of the reward key item for the second point is not satisfied, providing to the user terminal other reward key item information required to enter the second point, wherein the other reward key item information includes another prerequisite learning material of the second point (Cheng, if a student-user demonstrates insufficient competence in a particular 
Cheng fails to explicitly disclose 
in response to a user input signal of the user terminal, displaying on a display of the user terminal a graphical user interface including the visual knowledge map showing a lesson path.
In related art, Yaskin teaches
in response to a user input signal of the user terminal, displaying on a display of the user terminal a graphical user interface including the visual knowledge map showing a lesson path (Yaskin, FIG. 4D depicts an exemplary curriculum map 440 that graphically displays a mapping of program objectives to course offerings [0100]). 
Cheng discloses an intelligent, adaptive system that takes in information and reacts to the specific information given to it, using a set of predefined heuristics (Cheng [Abstract]).  Therefore, each individual's information (which can and is unique) will feed the engine, and then provide a unique experience to that individual (Cheng [Abstract]).  Although Cheng discloses a curriculum map, there is not explicit statement that users can display the curriculum map on the screen.
Yaskin teaches a system of hardware and software provides a systematic and systemic method for performing assessment of the effectiveness of different levels within an institution (Yaskin [Abstract]).  A curriculum mapping feature is provided that identifies a bi-directional alignment between goals and courses such that curriculum gaps may be determined as well (Yaskin [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the intelligent, adaptive system that takes in information and reacts to the specific information given to it, using a set of predefined heuristics as disclosed by Cheng with 

Regarding Claim 5 (Currently Amended):  Cheng further discloses wherein said constructing the visual knowledge map comprises:
generating game information for each point of the lesson path (Cheng, The present invention generates an individually tailored curriculum for each user, which is a result of the user's unique progression through the curriculum map, and is dynamically determined in response to the user's ongoing performance and proficiency measurements within each mathematical topic category [0036]); and
generating a base point which corresponds to the learning goal (Cheng, in one embodiment, a student-user proceeds through the Knowledge Assessment module linearly, beginning with Phase 1 [0067]).

Regarding Claim 6 (Currently Amended):  Cheng further discloses when a current coordinate of the visual knowledge map corresponds to the base point, providing current game achievement state information related to the user and alternative paths information and learning material information to the user terminal (Cheng, two users who start with the same Phase 1 test will take at least part of the same Phase 2 test (though depending on their individual success, one may surpass the other and see more questions), but may take very different Phase 3 tests depending on their performance in Phase 2 [0067]).

Regarding Claim 8 (Currently Amended):  Cheng discloses a service providing device for providing a learning game processed by a computer network system to a user of a user terminal, the service providing device comprising at least one processor and at least one memory, wherein the at least one processor and the at least one memory are configured to:

wherein the lesson path includes a first point and a second point on the visual knowledge map, the second point is a next step of the first point, and each of the first and the second point corresponds to a learning goal related to the one or more learning materials (Cheng, the direct relationships between category buckets on the curriculum map are defined based on parallel groupings of similar level concept topics, and prerequisite standards between immediately linked buckets of consecutive parallel groups; these relationships help to determine the general progression paths that may be taken from one bucket to the "next" or "previous" bucket in a curriculum [0043]),
wherein the lesson path displays sequential progress of the user through the first and second points on the visual knowledge map, and a learning material of the first point includes a prerequisite learning material of the second point (Cheng, real-time performance tracking systems that allow users, e.g., parents to track progress information online [0025]);
provide to the user of the user terminal a reward key item for the second point according to clearance of a learning goal of the first point by the user (Cheng, these upper and lower Proficiency Threshold Levels determine transitional events between buckets and facilitate the development of a user's personalized progression rate and traversal paths through the various conceptual categories on the curriculum map [0042]),

determine whether to provide to the user terminal a learning material of the second point according to a condition of the reward key item (Cheng, if a user's Proficiency Level in a particular bucket reaches a high enough level, the student-user then qualifies to begin learning about content and attempting questions from the "next" category bucket defined on the curriculum map [0042]); 
when the condition of the reward key item for the second point is satisfied, provide the learning material of the second point to the graphical user interface of the user terminal (Cheng, if a user's Proficiency Level in a particular bucket reaches a high enough level, the student-user then qualifies to begin learning about content and attempting questions from the "next" category bucket defined on the curriculum map [0042]); and 
when the condition of the reward key item for the second point is not satisfied, provide to the user terminal other reward key item information required to enter the second point, wherein the other reward key item information includes another prerequisite learning material of the second point (Cheng, if a student-user demonstrates insufficient competence in a particular bucket, their Proficiency Level in that bucket drops to a low enough level to begin presenting the 
Cheng fails to explicitly disclose 
in response to a user input signal of the user terminal, provide for displaying a graphical user interface on a display of the user terminal the visual knowledge map showing a lesson path. 
In related art, Yaskin teaches 
in response to a user input signal of the user terminal, provide for displaying a graphical user interface on a display of the user terminal the visual knowledge map showing a lesson path (Yaskin, FIG. 4D depicts an exemplary curriculum map 440 that graphically displays a mapping of program objectives to course offerings [0100]). 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the intelligent, adaptive system that takes in information and reacts to the specific information given to it, using a set of predefined heuristics as disclosed by Cheng with the curriculum mapping feature as taught by Yaskin in order to allow for the bi-directional alignment between goals and courses such that curriculum gaps may be determined.

Regarding Claim 11 (Currently Amended):  Cheng further discloses wherein the at least one processor and the at least one memory is further configured to:
generate game information for each point of the lesson path (Cheng, The present invention generates an individually tailored curriculum for each user, which is a result of the user's unique progression through the curriculum map, and is dynamically determined in response to the user's ongoing performance and proficiency measurements within each mathematical topic category [0036]); 

when a current coordinate of the visual knowledge map corresponds to the base point, provide current game achievement state information related to the user and alternative paths information and learning material information to the user terminal (Cheng, two users who start with the same Phase 1 test will take at least part of the same Phase 2 test (though depending on their individual success, one may surpass the other and see more questions), but may take very different Phase 3 tests depending on their performance in Phase 2 [0067]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Yaskin, and further in view of Park, KR 10-2004-0052741 A (hereinafter Park).

Regarding Claim 7 (Currently Amended):  Cheng, as modified, discloses the invention as recited above.  Cheng, as modified, fails to explicitly disclose wherein said constructing the visual knowledge map comprises:
collecting learning information including a text corpus related to the one or more learning materials from the World Wide Web;
generating relationship information between the text corpus and the one or more learning materials;
performing a layering processing of the learning information based on the relationship information; and
constructing the visual knowledge map in which a distance and a coordinate for each learning material corresponding to the each of the coordinate points are determined according to the relationship information using the layering processed learning information.

collecting learning information including a text corpus related to the one or more learning materials from the World Wide Web (Park, (f) [p. 2] and [p. 4]);
generating relationship information between the text corpus and the one or more learning materials (Park, (g) [p. 4]);
performing a layering processing of the learning information based on the relationship information (Park, (g) [p. 4]); and
constructing the visual knowledge map in which a distance and a coordinate for each learning material corresponding to the each of the coordinate points are determined according to the relationship information using the layering processed learning information (Park [Fig. 4]).
Cheng discloses an intelligent, adaptive system that takes in information and reacts to the specific information given to it, using a set of predefined heuristics (Cheng [Abstract]).  Therefore, each individual's information (which can and is unique) will feed the engine, and then provide a unique experience to that individual (Cheng [Abstract]).  Cheng describes the intelligent, adaptive system with respect to a curriculum, but does not provide much information with respect to the construction of the curriculum.  
In related art, Park teaches a math and science learning system using an online role-playing game method and learning psychology (Park [p. 1]).  A knowledge base and previous problems are made in html and xml and expressed in window 802 (Park, (f) [p. 4]).  This material can be searched and read by an Internet search (Park, (f) [p. 4]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the intelligent, adaptive system that takes in information and reacts to the specific information given to it, using a set of predefined heuristics as disclosed by Cheng with the ability to create a knowledge base and previous problems in html and xml that can be .

Response to Arguments
With respect to the rejections under 35 USC 101, applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.  
Applicant goes through the two-step analysis.  
The examiner agrees with applicant’s arguments regarding step 1 (Response [p. 11]).  
The examiner does not agree with applicant’s arguments regarding prong 1 of step 2A (Response [pp. 11-12]).  Specifically, it is unclear why applicant draws out only two of the limitations from the independent claims (i.e., “providing to the user of the user terminal a reward key item for the second point according to clearance of a learning goal of the first point by the user” and “determining whether to provide to the user terminal a learning material of the second point according to a condition of the reward key item for the second point”).  The examiner directs applicant to the rejection recited above for the limitations that are considered to be the abstract idea.  
With respect to prong 2 of step 2A, applicant argues the claim is integrated into a practical application and therefore renders the claim patent eligible (Response [p. 12]).  The examiner disagrees with applicant’s analysis.  Applicant appears to repeat limitations from the claims that are part of the abstract idea to prove that the claims are not directed to the abstract idea.  The additional elements of the claims (i.e., “a computer network system”, “a user terminal”, and “in response to a user input signal of the user terminal, displaying on a display of the user terminal a graphical user interface including the visual knowledge map showing a lesson path”) do not integrate the practical application into patent eligible subject matter.  Receiving a user input signal and displaying information on a screen is merely insignificant 
The examiner maintains the rejections under 35 UC 101, as recited above.

With respect to the rejections under 35 USC 103, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            PRIMARY EXAMINER, ART UNIT 3715